DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims including 1-3, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castle (GB 2437350 A), and further in view of Kim et al (US 20170117730 A1)	.

As per claim 1, Castle discloses a power supplier circuit configured to supply a power signal to a device 12 (fig. 8), wherein the power supplier circuit comprises: 
a random number sequence generator circuit configured to generate a random number sequence (fig. 6, generator 80); 
a control circuit 60 (fig. 5) configured to output a first control signal according to the random number sequence (the random number sequence determines the frequency input signal in fig. 5, via resistor 72 as per page 11,lines 10-20), 
a first reference signal (Fref fig. 5), and 
the power signal (output of 80); and 

Kim discloses an audio device (mobile station, para. 7) with a codec (a mobile station/phone, para. 5, requires a codec in order to transmit and receive the communicated voice/data) that uses pfm to power control the mobile station.  It would have been obvious to one skilled in the art that the pfm power supplies for mobile audio codec based devices could use the power supplying circuit taught by castle for the purpose of spreading the power signal which will prevent unwanted spectral components as per the abstract of Castle.

As per claim 2, a first duty cycle of the first control signal is different from a second duty cycle of the first control signal as the random number sequence generator circuit provides a phase modulation, where the two values modulated between comprise the first and second duty cycles.

As per claim 3, the random number sequence generator circuit comprises: a Pseudo Randomness Binary Sequence (PRBS) generator 80, fig. 6, castle) configured to generate a PRBS sequence according to a first clock signal (clock 82), to be the random number sequence.

claim 11,  the circuit of the claim 1 rejection performs an operation method of a power supplier circuit, wherein the power supplier circuit is configured to supply a power signal to a codec of an audio apparatus, wherein the operation method comprises: 
generating a random number sequence by a random number sequence generator circuit;
 outputting a first control signal according to the random number sequence by a control circuit, a first reference signal, and the power signal; and 
generating the power signal according to the first control signal by a power circuit, such that a spectrum of the power signal is spread in response to the random number sequence (as per the claim 1 rejection).

As per claim 12, the operation method of claim 11, wherein a first duty cycle of the first control signal is different from a second duty cycle of the first control signal (per the claim 2 rejection).
As per claim 13, the operation method of claim 11, wherein generating the random number sequence comprises: generating a PRBS sequence according to a first clock signal by a PRBS generator, to be the random number sequence.

Allowable Subject Matter

Claims 4-10,14-18 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
March 8, 2022